DETAILED ACTION
	In Reply filed on 11/08/2021, claims 1-12 are pending. Claims 1-12 are considered in the current Office Action. This Final Action is in response to the Applicant’s claims and argument received on 11/08/2021, in response to the Non-Final Office Action Mailed on 08/09/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claim 1, line 10, the limitation “alignment means” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “means” and functional language “for individually aligning the plurality of build plate elements relative to the support in such a way that top surfaces of the plurality of build plate elements substantially define a single plane.” without reciting sufficient structure to achieve the function. The corresponding structure in the specification is a plurality of bolts or equivalents thereof (Fig. 3a).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are-
 In claim 6, line 3, the limitation “positioning element” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “element” and functional language “arranged for supporting at least a part of a respective build plate element” without reciting sufficient structure to achieve the function. The corresponding structure in the specification is a threaded bolt or equivalents thereof (Page 8, line 27).
In claim 9, line 2, the limitation “locking element” has been interpreted under 112(f) as a means plus function limitation because of the combination of a non-structural term “element” and functional language “for connecting the respective build plate element to the support via said connection hole” without reciting sufficient structure to achieve the function. The corresponding structure in the specification is a bolt or equivalents thereof (Page 8, line 31).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(1) as being anticipated by Uckelmann (U.S. Patent No 2013/0108726). 
Regarding claim 1, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) for producing an object (Uckelmann, Abstract, line 1, “products having individual geometrics”) by means of additive manufacturing (Uckelmann, Abstract, line 13, “additive production method”), comprising: 
a process chamber (Uckelmann, [0028], line 3, “processing chamber”) for receiving a bath of powdered material (Uckelmann, [0022], line 7, “adapted powders, powder mixtures, alloyed powders,…”) which can be solidified (Uckelmann, [0024], line 2, “solidification”); 
a support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”) for positioning the object in relation to a surface level (L) (Uckelmann, Figure 1a, [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate; [0181], the supporting device comprises inserts 10a-h, and each inserts have plate stacks 12a-f. This further demonstrates that the supporting device 20 positions the product in relation to the surface level) of the bath of material (Uckelmann, [0187], line 2, “powder”);
a solidifying device (Uckelmann, Fig. 1a, element 40, [0190], line 7, “high-power laser”) for solidifying (Uckelmann, [0190], line 6, “cured”; line 13, “laser sintering”) a selective layer-part (Uckelmann, [0190], line 6, “predefined areas”) of the material (Uckelmann, [0187], line 2, “powder”) on the surface level (L) (Uckelmann, [0190], line 4, “the layer…above each substrate stack plate 12a-f…”)  by means of electromagnetic radiation (Uckelmann, [0190], line 6, “radiation”); 
and a plurality (Uckelmann, Fig. 1a, element 12a-f, multiple substrate plates) of build plate elements (Uckelmann, [0181], line 4, “substrate plate”) connected (Uckelmann, Fig. 1a, [0184], the substrate plate is indirectly connected to the supporting device 20 via the actuator 14a-f) to the support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”);
wherein the apparatus comprises alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”) for individually aligning (Uckelmann, [0184], line 1, “height-adjustable”) the plurality of build plate elements (Uckelmann, [0184], line 1, “substrate plate stack 12a-f”) relative to the support (Uckelmann, [0181], line 1, “supporting device”) in such a way that top surfaces (Uckelmann, Fig. 6, top surfaces of substrate plates element 512 a-d) of the plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d) substantially define a single plane (Uckelmann, [0231], line 5, “each of the substrate plate stacks can be adjusted individually in height…”, it can be reasonably inferred that the substrate plate can be adjusted to the same height and the surfaces of each substrate plate can be aligned to a single plane).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 6 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Uckelmann (U.S. Patent No 2013/0108726), in view of Skubic (U.S. Patent No 2010/0100222).
Regarding claim 2, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”) and a plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d). 
Uckelmann fails to teach an alignment means comprises of a plurality of adjustment members for each of the plurality of build plate elements. 
However, Skubic teaches alignment means (Skubic, Fig. 6, [0040], line 2, “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) comprise, for each of the plurality of build plate elements (Skubic, Fig. 6, element 34, “deformable platen”), a plurality of adjustment members (Skubic, Fig. 6, element 36, “adjustable supports”).
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment means in Uckelmann to incorporate adjustment members as taught by Skubic, because by incorporating adjustment members, the alignment means is able to compensate for vertical deviations (Skubic, Abstract, line 4, “at least one mechanism configured to adjust at least a portion of the first surface to compensate for vertical deviation(s) from the at least one horizontal axis that the deposition head is directed to move in.”).
Regarding claim 6, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises:
alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”);
a plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d);
and a support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”) for positioning the object (Uckelmann, Figure 1a, [0181], [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate).
Uckelmann fails to teach an alignment means comprises of a plurality of positioning holes for each of the plurality of build plate elements, and a plurality of adjustment members, each comprises of a positioning element connected to a respective positioning hole.
However, Skubic teaches an apparatus, wherein the alignment means (Skubic, Fig. 6, [0040], line 2, “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) comprise, for each of the plurality of build plate elements (Skubic, Fig. 8A, element 32, “base plate”), a plurality of positioning holes (Skubic, Fig. 8A, element 72, hole that is part of the configuration of “base end”) provided in the support (Skubic, Fig. 8A, element 72, “cap end”), wherein the adjustment member (Skubic, Fig. 8A, [0043], line 2,“adjustable support”) comprises a positioning element (Skubic, Fig. 8A, element 74, [0043], line 6,“adjustment screw”) connected (Skubic, Fig. 8A, [0043], line 9,“Adjustment screw 74 extends into cap end 70…”) to a respective positioning hole (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end 70”) and arranged for supporting (Skubic, [0043], line 3, “for adjusting the height of a portion of deformable platen 34.”) at least a part of a respective build plate element (Skubic, Fig. 8A, element 34, “deformable platen”).  
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment means in Uckelmann to incorporate positioning holes and positioning elements as taught by Skubic, because by incorporating additional structures such as positioning holes connected with positioning elements, the alignment means is able to preserve the accuracy of the printing process for building 3D models (Skubic, [0046], line 6,”This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Regarding claim 7, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”) and a plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d).
Uckelmann fails to teach an alignment means comprises of a locking element and at least one connection hole for at least one of the plurality of build plate elements.
However, Skubic teaches an apparatus, wherein at least one of the plurality of build plate elements (Skubic, Fig. 8A, element 34, “deformable platen”) comprises at least one connection hole (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”) provided therein, and wherein the alignment means (Skubic, Fig. 6, [0040], line 2, “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) comprise a locking element (Skubic, Fig. 8A, element 74, [0043], line 6,“adjustment screw”) for connecting (Skubic, Fig. 8A, [0043], line 9,“Adjustment screw 74 extends into cap end 70…”) the respective build plate element (Skubic, Fig. 8A, element 34, “deformable platen”) to the support (Skubic, Fig. 8A, element 32, [0043], line 9,“ Adjustment screw 74 extends into cap end 70, and through base plate 32, base end 72, and cross beam 50.”) via said connection hole (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”).
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the build plate element in Uckelmann to incorporate connection hole and amended alignment means to integrate locking element as taught by Skubic, because by incorporating additional structures such as connection hole and locking element, the alignment means is able to preserves the accuracy of the printing process for building 3D models (Skubic, [0046], line 6,”This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Regarding claim 8, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of a support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”) for positioning the object (Uckelmann, Figure 1a, [0181], [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate).
Uckelmann fails to teach a position hole in the support connecting with a locking element.
However, Skubic teaches an apparatus, wherein the connection hole (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”), the locking element (Skubic, Fig. 8A, element 74, [0043], line 6,“adjustment screw”) and the positioning hole (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”) are arranged in such a way that the locking element (Skubic, Fig. 8A, element 74, [0043], line 6,“adjustment screw”) is able to engage in (Skubic, Fig. 8A, element 32, [0043], line 9,“ Adjustment screw 74 extends into cap end 70, and through base plate 32, base end 72, and cross beam 50.”) at least part of the positioning hole (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”) provided in the support (Skubic, Fig. 8A, element 70, “cap end”).  
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device.  It would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support for build plate element in Uckelmann to incorporate position hole connecting with locking element as taught by Skubic, because of reasons set forth in the rejection of claim 6. by connecting position hole with locking element, the alignment means is able to preserves the accuracy of the printing process for building 3D models (Skubic, [0046], line 6,”This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Regarding claim 9, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of a support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”) for positioning the object (Uckelmann, Figure 1a, [0181], [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate).
Uckelmann fails to teach that for each of the positioning holes in the support, a locking element connects with part of the positioning hole. 
However, Skubic teaches an apparatus, wherein for each of the positioning holes (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”), a corresponding locking element (Skubic, Fig. 8A, element 74, [0043], line 6,“adjustment screw”) is provided that is arranged to engage in (Skubic, Fig. 8A, element 32, [0043], line 9,“ Adjustment screw 74 extends into cap end 70, and through base plate 32, base end 72, and cross beam 50.”) at least part of the respective positioning hole (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”).  
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support for build plate element in Uckelmann to incorporate position hole connecting with locking element as taught by Skubic, because by connecting position hole with locking element, the accuracy of the printing process is improved (Skubic, [0046], line 6,”This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Regarding claim 10, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of a support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”) for positioning the object (Uckelmann, Figure 1a, [0181], [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate).
Uckelmann fails to teach that for each of the positioning holes in the support, the positioning element and the positioning hole connected via engageable thread. 
However, Skubic teaches an apparatus, wherein the positioning holes (Skubic, Fig. 8A, element 70, hole that is part of the configuration of “cap end”) and the positioning elements (Skubic, Fig. 8A, element 74, [0043], line 6,“adjustment screw”) are provided with mutually engageable thread (Skubic, Fig. 8A, element 74a, [0043], line 11, “Adjustment screw 74 includes top threaded portion 74a…”).  
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support for build plate element in Uckelmann to incorporate position hole connecting with positioning element via engageable thread as taught by Skubic, because by incorporating engageable thread, the accuracy of the printing process is improved (Skubic, [0046], line 6,”This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Regarding claim 11, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of a support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”) for positioning the object (Uckelmann, Figure 1a, [0181], [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate).
Uckelmann fails to teach that for positioning element, a locking hole partially connect with the locking element. 
However, Skubic teaches an apparatus, wherein the positioning element (Skubic, Fig. 8A, element 74, [0043], line 6, “adjustment screw”) is provided with a locking hole (Skubic, Fig. 8A, element 72, hole that is part of the configuration of “base end”) for at least partly receiving (Skubic, Fig. 8A, element 74a is threaded into “base end 72”) the locking element (Skubic, Fig. 8A, element 74a).  
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the positioning element for build plate element in Uckelmann to incorporate locking hole partially connecting with locking element as taught by Skubic, because by incorporating locking hole, the accuracy of the printing process is improved (Skubic, [0046], line 6,”This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Regarding claim 12, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises:
alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”);
a plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d);
and a support (Uckelmann, Fig. 1a, element 20, [0181], line 1, “supporting device”) for positioning the object (Uckelmann, Figure 1a, [0181], [0194], product is formed on 12e-f, that and in combination of figure 1 indicate that the support that connect to the substrate plate functions to support product on the surface level of the substrate plate).
Uckelmann fails to teach that alignment means comprises a plurality of through locking holes in the support for each build plate element
However, Skubic teaches an apparatus, wherein the locking hole (Skubic, Fig. 8A, hole that is part of the configuration of “base end 72”) is a through hole (Skubic, Fig. 8A, “base end 72” comprises a through hole), and wherein the alignment means (Skubic, Fig. 6, [0040], line 2, “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) comprise, for each of the plurality of build plate elements (Skubic, Fig. 8A, element 34, “deformable platen”), a plurality of locking holes (Skubic, Fig. 8A, hole that is part of the configuration of “base end 72” is part of an illustration of one of the adjustable supports 36) provided in the support (Skubic, Fig. 8A, element 32, [0043], line 9,“ Adjustment screw 74 extends into cap end 70, and through base plate 32, base end 72, and cross beam 50.”).  
Uckelmann and Skubic are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the alignment means for build plate element in Uckelmann to incorporate through hole in the support taught by Skubic, because by incorporating locking hole, the accuracy of the printing process is improved (Skubic, [0046], line 6,”This substantially preserves the accuracy of the deposition process for building 3D models and corresponding support structures.”).
Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Uckelmann (U.S. Patent No 2013/0108726), in view of Skubic (U.S. Patent No 2010/0100222), and further in view of Din (U.S. Patent No 2016/0031160).
Regarding claim 3, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”) and a plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d).
Uckelmann fails to teach that alignment means comprises three adjustment members for each build plate element. 
Skubic teaches an apparatus comprises of multiple alignment means (Skubic, Fig. 6, [0040], line 2, “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) that further comprises of multiple adjustment members (Skubic, Fig. 6, element 36, “adjustable supports”).
Skubic fails to teach that the number of adjustment members is three. 
However, Din teaches an apparatus, wherein the alignment means (Din, Fig. 3, [0018], line 7, “adjustment mechanisms”) comprise, for each of the plurality of build plate element (Din, Fig. 2, element 140, [0018], line 4, “printing bed”), a total of three (Din, Fig. 3, three “adjustment mechanisms”) adjustment members (Din, Fig. 3, elements 122 and 130, [0023], line 6, “adjustment shaft”).  
Uckelmann, Skubic, and Din are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the number of adjustment members for alignment means in Uckelmann to be three adjustment members taught by Skubic, because three adjustment members is sufficient to define a single plane (Din, [0008], line 19, “With the disposition, when the printing bed is tilted compared to a horizontal plane, a user can adjust the level of the printing bed at the same side (the adjustment side) of the adjustment platform without having to move to three different locations (three points define a plane) to adjust the level of the printing bed.”).
Regarding claim 5, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”) and a plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d).
Uckelmann fails to teach that alignment means comprises three adjustment members for each build plate element. 
Skubic teaches an apparatus comprises of multiple alignment means (Skubic, Fig. 6, [0040], line 2, “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) that further comprises of multiple adjustment members (Skubic, Fig. 6, element 36, “adjustable supports”).
Skubic fails to teach that the number of adjustment members is three and the arrangement of adjustment members form an equilateral triangle. 
However, Din teaches an apparatus, wherein the three adjustment members (Din, Fig. 3, elements 122 and 130, [0023], line 6, “adjustment shaft”) define points of a equilateral triangle (Din, Fig. 3, three elements 122 and 130 form an equilateral triangle).  
Uckelmann, Skubic, and Din are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arrangement of adjustment members for alignment means in Uckelmann and Skubic to be an equilateral triangle taught by Skubic, because by limiting the arrangement of adjustment members, a user can easily adjust the level of the printing surface (Din, [0008], line 19, “With the disposition, when the printing bed is tilted compared to a horizontal plane, a user can adjust the level of the printing bed at the same side (the adjustment side) of the adjustment platform without having to move to three different locations (three points define a plane) to adjust the level of the printing bed.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uckelmann (U.S. Patent No 2013/0108726), in view of Skubic (U.S. Patent No 2010/0100222), and further in view of Volk (U.S. Patent No 9,597,731).
Regarding claim 4, Uckelmann teaches an apparatus (Uckelmann, Abstract, line 1, “device”) comprises of alignment means (Uckelmann, Fig. 1a, element 14 a-f, [0184], line 2, “actuator”) and a plurality of build plate elements (Uckelmann, Fig. 6, element 512 a-d).
Uckelmann fails to teach that alignment means comprises multiple adjustment members.
Skubic teaches an apparatus comprises of multiple alignment means (Skubic, Fig. 6, [0040], line 2, “one or more adjustable supports 36 for adjusting various regions of deformable platen 34…”) that further comprises of multiple adjustment members (Skubic, Fig. 6, element 36, “adjustable supports”).
Skubic fails to teach that each adjustment member locates at equal distance from the center of build plate element. 
However, Volk teaches an apparatus, wherein the plurality of, or total of three (Volk, Fig. 1, element 106, 108, 110, and 112, col. 3, line 45, four “adjustment couples”) adjustment members (Volk, Fig. 1, “adjustment couples”) are provided at equal distances (Volk, Fig. 1, four “adjustment couples” are located in each corner of the build platform at equal distance) from the thermal center (Volk, Fig. 1, build piece 124, located at the center of the build platform) of the build plate element (Volk, Fig. 1, element 102, col. 3, line 40, “build platform”).  
Uckelmann, Skubic, and Volk are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing device. Therefore, it would be obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of adjustment members for alignment means in Uckelmann and Skubic so that each adjustment member locates at equal distance from the center of build plate element, as taught by Skubic. By placing each adjustment member at equal distance from the center of build plate element, the connection between support and build plate element is improved (Volk, Col 2, line 58, “By adjustably coupling a build platform to a base in an additive-manufacturing device, the failure rate of the additive-manufacturing device may be reduced. For example, the build platform may move in response to pressure applied to or by a build piece on the built platform, thereby reducing the possibility of breaking the build piece by the pressure.”).
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive.
	The applicant argues that claim 1 is not anticipated by Ucklemann (US 2013/0108726). Specifically, the Applicant disagrees because “the supporting device (20) at best position the inserts (10a-h) relative to the surface (21) of the supporting device by provision of a recess having a dimension corresponding to the height of the inserts (10a-h). In fact, the actuators (14a-h) position the product in relation to the surface level”. As such, Applicant concludes that “Uckelmann discloses a teaching that is opposite to the teaching of the present application. In other words, whereas the present application discloses to place the substrate elements on top of the support, Uckelmann teaches to place a plurality of supports on a single substrate”.
	The Examiner respectfully disagrees with this argument. First, the supporting device (20) comprises inserts (10a-h), which further comprises plate stacks (12a-h) raised by actuators (14a-h) to position product at surface level (Ucklemann, Fig. 1a, [0181]). Second, Uckelmann teaches a single supporting device (20) comprises a plurality of substrate (plate stacks 12a-h) placed on the inserts (10a-h), which are structure of the supporting device (20) to contain plate stacks (12a-h).
	The applicant argues that the substrate plates of Uckelmann are provided in a single plane. Specifically, from paragraph [0232] of Uckelmann, “walls (of the inserts), though not shown in Fig. 6, are provide between the substrate plates, thereby prohibiting the formation of a single plane.” In addition, Applicant argues that since page 3 of the present application recites "[this increases the accuracy with which the plurality of objects may be produced, as all build plate elements are substantially aligned within the same plane, aiding in deposition of powdered material to be solidified and the subsequent solidifying of the powdered material.", whereas “For Uckelmann, one of the advantages is that the substrate plates are actually at different height to realize the object of the invention according to Uckelmann.”, Uckelmann fails to anticipate claim 1.
	The Examiner respectfully disagrees with this argument. First, Uckelmann does not teach that walls (of the inserts) prohibits the formation of a single plane from the substrate plate stacks. Second, Ucklemann teaches that the walls are not part of the device, but “are continuously developed by selective curing of the powder material at the edge area of the respective substrate plate stack” ([0232]). Third, Uckelmann teaches that “each substrate plate form can be individually moved to a different height” ([0149]) as one advantage of embodiments, but Uckelmann further teaches that “the positioning of the substrate plate segments to different heights, in order to apply the material layer in a single plane above the substrate plate segments” ([0149]), which indicates that the adjustable height of each plate stack enables aligning build part layers in a single plane. 
	Regarding claim 1, the Examiner respectfully disagrees with the above arguments and responds with Uckelmann.
	The applicant argues that it would not have been obvious to combine Uckelmann with Skubic (US 2010/0100222) motivated by preserving the accuracy of the printing process for building 3D models. Specifically, the Applicant argues that “the substrate of Skubic is solely a flexible plate that locally can be adjusted in a height direction” and “Skubic fails to disclose a plurality of substrate elements”. In addition, Applicant argues that “FDM is considered a completely different additive manufacturing method without a bath of powdered material”. As such, Applicant concludes that it would not have been obvious to combine Uckelmann with Skubic.
	The Examiner respectfully disagrees with this argument. First, Uckelmann teaches a plurality of substrate elements (Uckelmann, Fig, 6, elements 512 a-d) and Skubic teaches a single substrate plate supported by a plurality of alignment means (Skubic, Fig. 6, element 36). While Skubic does not explicitly teach a plurality of substrate elements, one of ordinary skill in the art at the time of invention would have found it obvious to combine the plurality of substrate elements from Uckelmann with a plurality of alignment means from Skubic, motivated by compensating for vertical devications (Skubic, Abstract, line 4). Second, Uckelmann and Skubic are both in the field of additive manufacturing device. The build plate elements from Uckelmann and the deformable platen from Skubic both functions to support and position 3D printed object. Therefore, one of ordinary skill in the art at the time of invention would have found it obvious to combine Uckelmann and Skubic, since it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding claims 2 and 6-12, the Examiner respectfully disagrees with the above arguments and responds with Uckelmann in view of Skubic. Regarding claims 3 and 5, the Examiner respectfully disagrees with the above arguments and responds with Uckelmann in view of Skubic and further in view of Din (US 2016/0031160). Regarding claim 4, the Examiner respectfully disagrees with the above arguments and responds with Uckelmann in view of Skubic further in view of Vok (US 9,597,731).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743